DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends and for failing to include all the limitations of the claim upon which it depends.  
The claim contradicts to the parent claim.
Claim 1 requires that the cooling device cools the first liquid flowing through the circulation flow path in a state where supply of the first liquid to the object is stopped.
Claim 7, in contrast, requires that the cooling device cools the first liquid in a state where the first liquid is supplied to the object.
Claim 7 is not further treated on the merits.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear what structure is required by the recitation that a cooling device that cools the first liquid flowing through the circulation flow path in a state where supply of the first liquid to the object is stopped.
Claim 5 is further indefinite because it is not clear what structure is required by the recitation that the cooling device cools the first liquid in a state where the heating device is operating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawashima et al (US 2016/0247697).
Sawashima et al teach apparatus as claimed.
The apparatus comprises a cleaning device (2, 7), which clean an object to be cleaned W.
The apparatus also comprises a liquid heating device comprising a circulation path that is connected to a branch path (26 A-D), which supplies liquids to the cleaning device.
The apparatus also comprises a heating device (43, 53) in the circulation path, which heats the liquids.
The apparatus further comprises a cooling device (55, 56) in the circulation path, which cools the liquids.
The apparatus further comprises a tank (41).
The cooling device is disclosed as comprising a first valve (55).
The apparatus further comprises a second valve (45, 50).
Sawashima et al disclose the use of pure water as a liquid (at least [0013-14]).
The apparatus of Sawashima et al is fully capable of performing the intended functioning of the apparatus recited by the claims.
See entire document, especially Figure 13 and the related description, and paragraph [0181]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawashima et al (US 2016/0247697) in view of Nieuwkamp et al (US 5,174,730).
Sawashima et al, as applied above, teaches an apparatus as claimed except for the specific recitation of a discharge port at an upper part of the tank.
However, Nieuwkamp et al teach that it was known to provide tanks with discharge ports at an upper part of the tanks. See at least Figurea dischas and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide tank of Sawashima et al with a discharge port as suggested by Nieuwkamp et al to maintain the proper level of the liquid.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawashima et al (US 2016/0247697) in view of any one of Mimura ‘072 (US 2009/0236072) and Mimura ‘776 (US 2015/0206776).
Sawashima et al, as applied above, teaches an apparatus as claimed except for the specific recitation of a lamp heater.
Sawashima et al do not specify the used heaters.
However, the use of lamp heaters was known in the art, as evidenced by Mimura ‘072 and Mimura ‘776.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a lamp heater as a heater in the apparatus of Sawashima et al in order to use a known device for its known purpose since Mimura ‘072 and Mimura ‘776 teach that the use of lamp heaters was known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711